Third District Court of Appeal
                                 State of Florida

                         Opinion filed September 24, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D14-1910
                              Lower Tribunal No. 14-3316
                                ________________


                     Gary Shteyn and Natalya Shteyn,
                                     Petitioner,

                                         vs.

                Grandview Palace Condo Assn., etc., et al.,
                                    Respondents.



      A Case of Original Jurisdiction – Prohibition.

      Ellsworth Law Firm, P.A., and Sean M. Ellsworth, for petitioner.

      Conde & Cohen, P.L., and Aaron R. Cohen, for respondents.


Before ROTHENBERG, LOGUE and SCALES, JJ.

      SCALES, J.

      Petitioners, former tenants in a residential condominium, seek a writ of

prohibition, prohibiting the circuit court from proceeding to adjudicate the plaintiff
condominium association’s claim seeking injunctive relief against petitioners.

Because the plaintiff may be entitled to the injunctive relief it seeks against the

petitioners, we deny the petition.

                                       I.       FACTS

   The plaintiff condominium association filed a three-count complaint against

petitioners and their landlord, the unit owner. The complaint sought: (i) to enjoin

the defendants from violating the association’s rules and regulations; (ii) eviction;

and (iii) ejectment.

   Several months after the complaint was filed, the tenants (petitioners here)

moved out of the subject condominium unit.

   The petitioners then obtained a summary judgment on the eviction and

ejectment counts, as those counts were rendered moot by petitioners’ vacating the

subject unit.

   However, the trial court denied the petitioners’ motion for summary judgment

with regard to the injunction count.

   The petitioners then filed the instant petition seeking this court to enter a writ

prohibiting the circuit court from continuing to exercise jurisdiction over the case.

                                     II.    ANALYSIS

   Prohibition is an extraordinary remedy used to restrain the unlawful exercise of

jurisdiction by the lower tribunal. See Bd. of Cnty. Comm’rs v. Wood, 662 So. 2d
2
417, 418 (Fla. 3d DCA 1995). It is a preventative remedy granted only to prohibit

the circuit court from acting in excess of its jurisdiction. Symons v. Symons, 7 So.
3d 546, 547 (Fla. 3d DCA 2008).

   The Florida Legislature has expressly vested Florida’s circuit courts with

jurisdiction to grant injunctive relief to condominium associations against unit

owners and tenants.

   Section 718.303(1)(b),(e), Florida Statutes (2013), reads in relevant part, as

follows: “Actions for . . . injunctive relief . . . may be brought by the association . .

. against . . . (b) [a] unit owner . . . (e) [a]ny tenant leasing a unit, and any other

invitee occupying a unit.” (emphasis added).

   Petitioners argue, however, that, since they moved out of the subject unit

several months after the lawsuit was filed, they are no longer a “tenant leasing a

unit” as contemplated in Section 718.303(1)(e), and the circuit court is thus

divested of subject matter jurisdiction over the plaintiff’s injunction claim against

them.

   Petitioners, though, concede that, at the time the lawsuit was “brought” by the

association, they were, indeed, occupying the unit. Hence, pursuant to the

unambiguous language of the subject statute, the circuit court plainly had subject

matter jurisdiction at the time the action was brought. The defendants’ act of

moving out of the unit after the lawsuit was filed in no way divested the circuit



                                           3
court of such jurisdiction. See, e.g., Atheists of Fla., Inc. v. City of Lakeland, 713
F.3d 577, 594 (11th Cir. 2013) (“[A] defendant cannot automatically moot a case

simply by ending its unlawful conduct once sued.”) (citation omitted).

   Further, the plaintiff seeks an order from the circuit court “permanently

enjoining [the petitioners] from residing in any condominium unit” governed by

the subject association.

   While it would obviously be premature for us to opine whether the plaintiff

would be entitled to such relief, the circuit court surely has the subject matter

jurisdiction to adjudicate the association’s claim for the requested relief.

   Petition denied.




                                           4